[pic]

                              COURT OF APPEALS
                           TENTH DISTRICT OF TEXAS

                               August 20, 2015

                             No. 10-15-00280-CV

                  In re Nancy Rose Beddingfield, Appellant

                        From the 369th District Court
                             Leon County, Texas
                           Trial Court No. 0-15-45

                                  JUDGMENT

      The Petition for Writ of Mandamus filed by Nancy Rose Beddingfield has
been considered by the Court.  The Court has  determined  the  Petition  for
Writ of Mandamus should be and hereby is denied.
      It is further ordered that the Real Parties in  Interest  are  awarded
judgment against Nancy Rose Beddingfield for the Real Parties in  Interest’s
costs that were paid, if any, by the  Real  Parties  in  Interest;  and  all
unpaid  appellate  court  cost,  if  any,  is  taxed  against   Nancy   Rose
Beddingfield.
      A copy of this judgment will be certified by the Clerk of  this  Court
and delivered to the trial court.



                                       PER CURIAM
                                       SHARRI ROESSLER, CLERK




                                       By:   ___________________________
                                             Nell Hegefeld, Deputy Clerk